Citation Nr: 0120416	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  97-10 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and JU

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1949, and from September 1949 to February 1953.  He 
died in July 1996, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claims.

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in June 2000, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the present appeal has been completed.

2.  In March 1996, the veteran submitted a claim of 
entitlement to service connection for aspiration pneumonia.  
However, this claim was not adjudicated prior to his death.

3.  The veteran died in July 1996.  His death certificate 
lists his immediate cause of death as cardiopulmonary arrest 
due to aspiration pneumonia.  Further, dementia was listed as 
a significant condition contributing to death but not related 
to the immediate cause given.

4.  The veteran was hospitalized at a VA medical facility at 
the time of his death.

5.  At the time of his death, the veteran was not service-
connected for any disability.  While he was in receipt of 
nonservice-connected pension benefits, the record does not 
show that any of these benefits were due and unpaid at the 
time of his death.

6.   The preponderance of the evidence reflects that the 
veteran's death was due to the natural progression of his 
nonservice-connected aspiration pneumonia, and that neither 
the veteran's death, nor the aspiration pneumonia itself, was 
the result of VA medical treatment.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to DIC under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1151, 1310, 5107, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2000).

2.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107, 5121 (West 1991 
& Supp. 2001); 38 C.F.R. 
§ 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the RO denied the issues on appeal 
as not well grounded.  However, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits [codified at 38 U.S.C.A. §§ 5103A and 
5107(a)].  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the instant case, the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below, and the appellant's claims were denied as not well 
grounded.  Nevertheless, the Board finds that VA's duties 
have been fulfilled in the instant case.  Here, the RO 
obtained medical records pertinent to the claim, as well as a 
medical opinion regarding the appellant's allegations.  The 
RO also advised the appellant of the evidence necessary to 
substantiate her claims, including the necessity of having 
medical evidence which related the veteran's death to VA 
medical treatment.  Further, the veteran has not identified 
any pertinent evidence that is not of record.  Additionally, 
the Board notes that while the RO found the claim to be not 
well grounded, it also determined in the July 2000 
Supplemental Statement of the Case that the preponderance of 
the evidence was against the claim.  It is also clear in 
reviewing the statement and supplemental statements of the 
case that the RO considered all of the relevant evidence of 
record and furnished all of the applicable law and 
regulations.  Accordingly, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no additional assistance to the veteran is 
required based on the facts of the instant case, and the 
Board may proceed with a decision on the merits of the 
appellant's claims without prejudice to the appellant.  See 
Bernard v Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability but that not 
every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2).  Compensation is not payable for the necessary 
consequences of treatment or examination, which are those 
consequences which are certain to result from, or were 
intended to result from the treatment or examination 
administered.  38 C.F.R. § 3.358(c)(3).  Compensation is also 
not payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  38 
C.F.R. § 3.358(b)(2).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under  38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as the appellant's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

Periodic monetary benefits authorized under the laws of the 
VA to which a veteran was entitled at his death under 
existing ratings or decision, or those based on evidence in 
the file at the date of death, and due and unpaid for the 
period not to exceed 2 years prior to the last date of 
entitlement as provided, will upon the death of such person 
be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd 
sub nom. Jones v. West, No. 96-7041 (Fed. Cir. Feb. 11, 
1998), the United States Court of Appeals for the Federal 
Circuit construed the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), and found that, in order for a surviving spouse to 
be entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.

General Background.  The appellant contends that she is 
entitled to DIC and accrued benefits under 38 U.S.C.A. § 1151 
because the aspiration pneumonia which caused the veteran's 
death was due to VA medical treatment.

During his lifetime, the veteran was not service-connected 
for any disability.  Service connection was denied for 
residuals of a head injury and hearing loss by rating 
decisions dated in August 1993 and April 1994.  The veteran 
was informed of these decisions, and did not appeal.  At the 
time of his death the veteran was in receipt of nonservice-
connected pension benefits which were granted in 1996.  
However, the evidence on file does not show that any pension 
benefits were due and unpaid at the time of the veteran's 
death.

A VA Form 21-526, Application for Compensation or Pension, 
was submitted in March 1996, which claimed entitlement to 
service connection for "food pneumonia" incurred in January 
1996, and for brain injury reportedly incurred in 1949.

The veteran died in July 1996.  His death certificate lists 
his immediate cause of death as cardiopulmonary arrest due to 
aspiration pneumonia.  Further, dementia was listed as a 
significant condition contributing to death but not related 
to the immediate cause given.  This certificate also reflects 
that the veteran was hospitalized at the VA Medical Center 
(VAMC) in Fresno, California, at the time of his death.  

Various VA and private medical records are on file which, 
collectively, cover a period from January 1976 to the 
veteran's death in July 1996.  These records note treatment 
for various medical problems.  Among other things, these 
records reflect that he underwent a period of VA 
hospitalization in January 1976 for prostatitis, rectal 
bleeding, and status post hepatitis.

Private medical records from 1991 and 1992 reflect that the 
veteran sought treatment for memory problems, which were 
attributed to dementia/Alzheimer's disease.  

The veteran underwent a private urology consultation in April 
1991 because of erectile dysfunction.  Follow-up treatment, 
and evaluations of his prostate, are shown by records dated 
in May and June 1991.  

A January 1996 VA examination for housebound status or 
permanent need for regular attendance noted that the veteran 
was hospitalized at the Fresno VAMC.  His posture and general 
appearance was noted to be bedridden, in contractures, non-
verbal, unable to feed self.  It was also found that he could 
not walk without assistance of another person.  The diagnosis 
was severe dementia (Alzheimer's type).

A January to February 1996 VA hospital summary report noted 
that the veteran had a previous admission in the Nursing Home 
Care Unit for a course of respite care, and had been admitted 
for another course of respite care in that same Unit.  
Admission diagnoses were dementia, Alzheimer's type, 
diagnosed since 1989; rectal fistula with hemorrhoids; and 
anemia.  This report noted that, with a history of 
Alzheimer's disease since 1989, the veteran had gradually 
experienced loss of memory and deterioration of his cognitive 
functions and was losing his gait and balance stability.  
Since 1995 he had not been able to walk and spent most of his 
time in bed.  It was noted that the veteran's hospital course 
was only remarkable for aspiration of a food particle.  He 
had breathing difficulty after choking on a piece of food, 
for which the nursing staff did a Heimlich maneuver with 
abdominal thrust in order to dislodge the food particle.  The 
veteran was then transferred to his bed, and had no 
difficulty breathing.  Meanwhile, he was suctioned to be sure 
there was no other food particle in his oral cavity.  Follow-
up showed to veteran to be stable on his baseline with no 
breathing difficulty and his lungs looked clear.  Since the 
incident, he had been afebrile with no specific problem and 
specifically no breathing difficulty or continuous cough.  
However, on January 15, he was found to have a temperature 
spike to 103 degrees, and was tachycardic.  Thereafter, he 
was seen in the emergency room, and with a spike of 
temperature, physical exam, and being tachycardiac, with a 
possible diagnosis of aspiration pneumonia and rule out 
sepsis, he was admitted to the acute care hospital.  

After being evaluated at the acute care hospital for 
swallowing problems and insertion of gastric tube for his 
nutritional support, the veteran was returned to the Nursing 
Home Care Unit in May 1996.  His condition on admission was 
evaluated as stable.  Admission diagnoses were Alzheimer's 
dementia; status post aspiration pneumonia; history of 
recurrent urinary tract infection; gastric tube feeding; and 
multiple episodes of aspiration, with aspiration pneumonia. 

The final VA hospital summary report for the period from May 
1996 to the veteran's death in July 1996 notes, in part, that 
he had had multiple episodes of aspiration pneumonias as well 
as urinary tract infections since his first visit in January 
1996.  Final diagnoses were sepsis, Pseudomonas colonizer 
with frequent aspiration pneumonias, urinary tract infection 
frequent infections with Pseudomonas, chronic renal failure, 
Alzheimer's dementia, and anemia of chronic disease.

Also on file is a copy of the veteran's autopsy report.  This 
report noted that the veteran was transferred to the VAMC in 
May 1996, that he had a history of Alzheimer's dementia, 
multiple episodes of aspiration pneumonia and urinary tract 
infection.  It was further noted that he had been suffering 
from dementia since 1989.  This report also summarized the 
medical findings and circumstances of the veteran's final 
period of VA hospitalization.  Following the autopsy of the 
veteran, anatomic diagnoses were as follows: 1) Central 
nervous system: Alzheimer's Disease, mild atrophy of frontal 
lobe; 2) Lungs: history of aspiration pneumonia, Pseudomonas 
colonization; 3) Genitourinary system: history of urinary 
tract infection with Pseudomonas; and 4) Cardiovascular 
system: history of coagulase negative staphylococcus aureus 
septicemia treated with vancomycin.  

A medical opinion was obtained from a VA physician in January 
2000 regarding whether or not the veteran's death resulted 
from VA medical care or was due to the natural progression of 
his disabilities.  The physician noted that the opinion was 
based on review of the available medical evidence in the VA 
claims folder.  It was noted that the veteran died in July 
1996 at the Fresno VAMC of cardiopulmonary arrest due to 
aspiration pneumonia with dementia contributing, and that the 
appellant had alleged that his death resulted from his 
hospitalization care and treatment.  The physician's summary 
of the relevant medical evidence and findings included the 
fact that the veteran required total care secondary to long 
standing Alzheimer's dementia and that he was unable to 
ambulate, was bedridden, nonverbal, doubly incontinent, 
required feeding tube, and that he was unable to cough or 
swallow.  The physician also stated that the nursing staff 
did observe aspiration precautions and that the veteran 
required frequent suctioning.  Moreover, the physician stated 
that death was due to aspiration pneumonia which was 
unavoidable and inevitable.  Based on the foregoing, the 
physician's medical conclusion was that death was the result 
of the natural progression of the veteran's disabilities.

At the June 2000 personal hearing, the appellant contended 
that the veteran developed aspiration pneumonia because of 
treatment he received at the VAMC.  She testified that she 
took the veteran to the VAMC in January 1996 for respite 
care, but that she visited him regularly.  Further, she 
testified that she fed him while at the VAMC, except for the 
day a nurse fed him and he started to choke on the food he 
was given.  She asserted that this is what caused the veteran 
to develop aspiration pneumonia.  Moreover, she maintained 
that the veteran had no problems swallowing, or with urinary 
tract infection, prior to his January 1996 VA 
hospitalization.  Also, she and JU criticized the treatment 
the veteran received during his VA hospitalizations.  For 
example, the appellant contended that the veteran was 
supposed to be placed in a sitting position every day, but 
that this was never done.  She contended that when she 
visited the veteran, he was always lying down.

Medical treatise evidence was also submitted in the form of 
two pages which define Pseudomonas and aspiration pneumonia.  
Among other things, it was stated that serious Pseudomonas 
infections most frequently occur in hospitals, and the 
organism was commonly found in moist areas, such as sinks and 
urine receptacles.  Further, it was stated that the most 
serious infections from Pseudomonas occurred in debilitated 
people whose immune system was impaired by medications, other 
treatments, or disease.  Regarding aspiration pneumonia, it 
was stated, in part, that a mechanical obstruction of the 
airways might be caused by aspiration of particles or 
objects.  It was stated that if an object became stuck high 
in the trachea, the person might be unable to breathe or 
speak.  Moreover, if the object was not removed immediately, 
the person would quickly die.  It was noted that the Heimlich 
maneuver, performed to dislodge the object, could save the 
person's life.  If the object got stuck lower in the airways, 
an irritating chronic cough and recurring infections might 
result.  

In an April 2001 statement, the appellant's representative 
contended that the January 2000 VA medical opinion was 
inadequate as not all evidence was available to provide an 
adequately informed opinion.  Specifically, sworn testimony 
was provided that the veteran, prior to his being admitted to 
the VAMC, had been able to ambulate, was not bedridden, did 
not require tube feeding, and was able to swallow.  Also, the 
representative stated that the evidence of record reflected 
that the veteran's aspiration pneumonia developed after he 
was hospitalized.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to DIC under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death, and her claim for accrued 
benefits.  
As stated above, the veteran's immediate cause of death was 
cardiopulmonary arrest due to aspiration pneumonia, with 
dementia as a contributing factor.  The appellant has 
contended that the veteran developed aspiration pneumonia as 
a result of his VA medical treatment.  Further, the record 
indicates that the veteran filed a claim of service 
connection for this disability in March 1996 that was not 
adjudicated prior to his death.

The evidence clearly shows that the veteran developed 
aspiration pneumonia in 1996, after choking on a particle of 
food during VA hospitalization.  However, under the holding 
in Gardner, supra, in order for the appellant to be entitled 
to compensation under 38 U.S.C.A. § 1151 in the instant case, 
the evidence must show that this disability was actually the 
result of the disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  Moreover, the mere fact that aggravation occurred 
is not sufficient to warrant compensation in the absence of 
proof that it was the result of training, hospitalization, 
medical or surgical treatment, or examination.  Compensation 
is not payable for the necessary consequences of treatment or 
examination, which are those consequences which are certain 
to result from, or were intended to result from the treatment 
or examination administered.  Additionally, compensation is 
not payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized.  38 
C.F.R. § 3.358 (as amended March 16, 1995).

In the instant case, the Board finds that the preponderance 
of the evidence shows that the aspiration pneumonia, which 
caused the veteran's death, was not the result of VA medical 
treatment.  The only competent medical evidence which 
addresses the appellant's contentions is the January 2000 VA 
medical opinion.  It was noted at that time that the veteran 
required total care secondary to long standing Alzheimer's 
dementia and that he was unable to ambulate, was bedridden, 
nonverbal, doubly incontinent, required feeding tube, and 
that he was unable to cough or swallow (emphasis added).  The 
physician also stated that the nursing staff did observe 
aspiration precautions and that the veteran required frequent 
suctioning.  Based upon a review of the veteran's medical 
records, the VA physician concluded that the aspiration 
pneumonia was "unavoidable and inevitable," and that death 
was the result of the natural progression of the veteran's 
disabilities.  In short, the physician found that the 
aspiration pneumonia was not the result of VA medical 
treatment.  

The Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion; the Board must support any medical conclusions 
through citation to independent medical evidence in the 
record or to citation of learned treatises..  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the only 
evidence to refute the January 2000 VA medical opinion are 
the appellant's own contentions.  Nothing on file shows that 
the appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions are insufficient to refute the 
conclusions of the January 2000 VA medical opinion.

The medical treatise evidence submitted by the appellant 
demonstrates only that serious Pseudomonas infections most 
frequently occur in hospitals and the most serious infections 
from Pseudomonas occurred in debilitated people whose immune 
system was impaired by medications, other treatments, or 
disease, but it does not relate the veteran's fatal 
aspiration pneumonia to VA treatment.  With regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  In this case, however, 
the medical text evidence submitted by the appellant is not 
accompanied by any medical opinion of a medical professional. 
Additionally, it fails to demonstrate with a degree of 
certainty the relationship between the VA treatment in 
question and his death.  For these reasons, the Board must 
find that the medical text evidence submitted by the 
appellant does not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 
11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Moreover, the article's general conclusions that 
serious Pseudomonas infections most frequently occur in 
hospitals and the most serious infections from Pseudomonas 
occurred in debilitated people whose immune system was 
impaired by medications, other treatments, or disease is 
insufficient to rebut the specific January 2000 VA medical 
opinion that the veteran's fatal aspiration pneumonia was 
unavoidable and inevitable, and that the veteran's death was 
the result of the natural progression of his nonservice-
connected disabilities rather than the result of VA medical 
treatment.  That opinion, which unequivocally goes against 
the appellant's claim, was obtained from a physician who 
reviewed the relevant medical evidence for the specific 
purpose of addressing the contended causal relationship. 

The appellant's representative has contended that the January 
2000 VA medical opinion was inadequate as not all evidence 
was available to provide an adequately informed opinion.  For 
exemplification, the representative referenced the 
appellant's testimony regarding the veteran's medical 
condition prior to his admission to the VAMC in January 1996, 
and the fact that he developed aspiration pneumonia while 
hospitalized at the VAMC.  However, the VA physician who 
promulgated the January 2000 opinion noted that he had 
reviewed the available medical evidence in the veteran's 
claims folder.  This evidence provides a detailed and 
accurate account of the veteran's overall medical condition 
from the time prior to his admission to VA hospitalization in 
January 1996, as well as the subsequent events leading up to 
his death in July 1996.  As indicated above, this evidence 
shows that the veteran developed aspiration pneumonia 
subsequent to his January 1996 VA hospitalization.  Moreover, 
the physician's summary of the relevant medical evidence 
accurately reflects the veteran's overall medical condition 
just prior to his death.  Accordingly, the Board finds that 
the physician had an adequate foundation upon which to base 
his conclusion.  Since this opinion indicates that neither 
the veteran's death, nor the aspiration pneumonia itself, was 
the result of VA medical treatment, the Board must conclude 
that the preponderance of the evidence is against the 
38 U.S.C.A. § 1151 claim.

Turning to the accrued benefits claim, the Board notes that 
this claim is predicated on the appellant's contention that 
the veteran's aspiration pneumonia was the result of VA 
medical care.  The Board also notes that the veteran had 
apparently submitted a claim of service connection for this 
disability in March 1996, and this claim was not adjudicated 
prior to his death.  However, for the reasons stated above, 
the Board has determined that the preponderance of the 
evidence is against the finding that aspiration pneumonia was 
the result of VA medical treatment.  Consequently, the 
appellant is not entitled to accrued benefits due to the 
aspiration pneumonia.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to DIC under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death, and her claim for accrued 
benefits.  As the preponderance of the evidence is against 
the claims, they must be denied and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has the fundamental authority to 
decide a claim in the alternative.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995).  Accordingly, the Board notes that the 
veteran's March 1996 VA Form 21-526 also sought to reopen his 
claim of entitlement to service connection for residuals of a 
head injury.  However, the appellant has submitted no 
evidence or contentions that she is entitled to accrued 
benefits because of this claim.  Applications for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Since the appellant did not claim entitlement to accrued 
benefits on the basis of the head injury claim within the 
period of time required by law, it would appear that she 
would be ineligible for accrued benefits on this basis as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (When the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.).

Even if the appellant had made a claim of entitlement to 
accrued benefits on the basis of the head injury claim, the 
Board notes that this claim was previously denied by rating 
decision issued in August 1993 and April 1994, and these 
decisions were final.  Thus, the claims could only be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  While 
additional medical records were on file at the time of the 
veteran's death, they contained no pertinent findings 
regarding his purported in-service head injury.  Thus, this 
evidence does not bear directly and substantially upon the 
specific matter under consideration.  In fact, the only 
additional evidence that was of record at the time of the 
veteran's death which bears directly on his head injury claim 
was the March 1996 VA Form 21-526.  As noted above, by this 
document the veteran claimed, in part, that he was entitled 
to service connection for a head injury incurred in 1949 
while on active duty.  However, the veteran made similar 
contentions at the time of the prior denials.  Nothing in the 
VA Form 21-526 contributes to a "more complete picture" of 
the circumstances surrounding the circumstances of the 
alleged in-service injury.  See Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998).   Consequently, this evidence is 
cumulative of that already of record.  There being no other 
evidence on file to support a reopening of the veteran's 
claim of service connection for residuals of a head injury, 
the appellant would not be entitled to accrued benefits on 
the basis of this claim.
Regarding any other alternative basis for accrued benefits, 
the Board notes that, at the time of his death, the veteran 
was not service-connected for any disability.  While he was 
in receipt of nonservice-connected pension benefits, the 
record does not show that any of these benefits were due and 
unpaid at the time of his death.  Consequently, there does 
not appear to be any basis upon which to grant the 
appellant's accrued benefits claim under 38 U.S.C.A. § 5121 
and 38 C.F.R. § 3.1000.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is denied.

Entitlement to accrued benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

